internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-160957-01 date date legend taxpayer fb entity individual a dear this replies to your letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the annual certification described in sec_1_1503-2 with respect to the dual consolidated losses of fb and entity for the respective tax years as we have listed them on schedule a which we have attached to and made part of this ruling letter the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is the director of international taxes for taxpayer and is responsible for all international tax planning and compliance for taxpayer and its subsidiaries including fb and entity the affidavit of individual a and the facts submitted describe in detail the circumstances surrounding the reasons that annual certifications were not filed the affidavit and facts also indicate that taxpayer reasonably relied on individual a as a qualified_tax professional sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a in re plr-160957-01 taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file an annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the annual certification described in sec_1_1503-2 with respect to the dual consolidated losses of fb and entity for the respective tax years as we have listed them on schedule a which as previously stated we have attached to and made part of this ruling letter as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented sincerely allen goldstein reviewer office of the associate chief_counsel international attachment schedule a in re plr-160957-01 schedule a g vi b annual certification with respect to for the tax years ended loss years loss years loss years loss years loss years loss_year g vi b annual certification with respect to for the tax_year ended loss_year
